Third District Court of Appeal
                               State of Florida

                          Opinion filed April 7, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-901
                       Lower Tribunal No. 19-28425
                          ________________


                         Christophe Caucino,
                                  Appellant,

                                     vs.

1906 Collins, LLC, a Delaware Limited Liability Company, and
  Mr. Hospitality, LLC, a Florida Limited Liability Company,
                                 Appellees.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Valerie R. Manno Schurr, Judge.

     David S. Willig, Chartered, and David S. Willig, for appellant.

      Dickinson Wright PLLC, and Catherine F. Hoffman and Vijay G.
Brijbasi (Fort Lauderdale), for appellees.


Before LOGUE, HENDON, and GORDO, JJ.

     PER CURIAM.

     Affirmed.